Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
2.	Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art disclosed in IDS filed on 07/27/2022, Bahrenburg et al. (US 6721294) and Ghosh et al. (US 2012/0327871) does not disclose or render obvious the claim limitations including “ generating, at a communication device, a physical layer (PHY) preamble of a PHY protocol data unit (PPDU) for transmission in the vehicular communication network according to a communication protocol for vehicular communications; generating, at the communication device, a plurality of PHY data segments of the PPDU; generating, at the communication device, one or more PHY midambles, each PHY midamble to be transmitted between a respective pair of adjacent PHY data segments, and each PHY midamble including one or more training signal fields, including:
determining whether the PPDU is to be transmitted according to an extended range (ER) mode defined by the communication protocol, the ER mode being one of multiple modes of transmission defined by the communication protocol, wherein the communication protocol defines respective ones of multiple PHY midamble formats for use with respective modes of transmission among multiple modes of transmission defined by the communication protocol, when it is determined that the PPDU is to be transmitted according to the (ER) mode defined by the communication protocol, generating the one or more PHY midambles according to a first PHY midamble format among the multiple PHY midamble formats, the first PHY preamble formats defined, by the communication protocol, for use with the ER mode, wherein generating the one or more PHY midambles according to the first PHY midamble format includes generating each training signal field to include i) a first portion based on a very high throughput long training field (VWHT-LTF) defined by the IEEE 802.1 lac Standard and ii) a second portion based on the VHT-LTF defined by the IEEE 802.1 lac Standard”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462